         Case 3:18-cv-00223-BAJ-RLB             Document 44        11/05/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


WILFRED GUY                                                            CIVIL ACTION

VERSUS
                                                                       NO. 18-223-BAJ-RLB
JAMES LEBLANC, in his official
capacity, ET AL.


                                              ORDER

       In light of the district judge’s orders resetting the trial and related pretrial deadlines (R.

Docs. 38, 39), the following deadlines are also reset:

       1.      Deadline to file motions in limine: February 20, 2020.

       2.      Deadline to file an affidavit of settlement efforts: March 5, 2020.

       3.      Deadline to submit joint jury instructions, voir dire, verdict forms, and trial briefs
               to the presiding judge: March 16, 2020.

       Signed in Baton Rouge, Louisiana, on November 4, 2019.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE
